Title: To Benjamin Franklin from Antoine-Nicholas Servin, with Franklin’s Note for a Reply, 16 September 1782
From: Servin, Antoine-Nicholas,Franklin, Benjamin
To: Franklin, Benjamin


Monsieur Le Docteur
a Dieppe 16 7bre. 1782
Je viens de faire imprimer a Basle un ouvrage Sur La Législation Criminelle Auquel le Celebre Monsieur Iselin a joint des observations de Sa façon. Je Vous prie de permettre Que mon Libraire Vous en adresse un Exemplaire par la poste. C’est un hommage Que je dois a un des plus Grands hommes d’etat et des Scavans Les plus distingués de l’univers. J’ose Esperer Que Vous ne le refuserez pas et que Vous y Verrez un gage de La haute Estime et du respect profond Avec lequel je Suis De votre Excellence Monsieur Le Docteur Le trés humble & trés obéissant Serviteur
Servinavocat au parl. de Rouen
 
Endorsed: That I should be glad to see the Work mention’d, being curious of every Thing on that important Subject. That I shall esteem the Present propos’d as a great Honour, & be much oblig’d by it hoping it may [be] of Service to our new States in America &c. &c
Notation: Servin 16. 7bre. 1782.
